341 Ill. App. 69 (1950)
93 N.E.2d 153
Herbert H. DeFrates, Administrator of Estate of Herbert F. DeFrates, Deceased, Appellant,
v.
W.C. Rowland, Public Administrator for Hancock County, Administrator of Estate of Loren Haigh, Deceased, Appellee.
Gen. No. 9,688.
Illinois Appellate Court.
Opinion filed May 22, 1950.
Released for publication June 17, 1950.
Angell & Garretson, for appellant.
Homer H. Williams and John W. Williams, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE O'CONNOR.
Affirmed.
Not to be published in full.